Title: To James Madison from Eleazer Wheelock Ripley, 29 March 1814
From: Ripley, Eleazer Wheelock
To: Madison, James


        
          May it please your Excellency,
          Pittsfield March 29. 1814
        
        My friends at Portland have apprised me that they have recommended me to fill the vacancy of District Attorney created by the decease of Silas Lee Esq.
        I am now Col. of the 21 Inf:—but so exclusively have I been devoted to public pursuits ever since I attained the age of 21; that I shall find it necessary to resign, on account of the emoluments not being adequate to my support, on a frontier where all the expences of living are enormously enhanced.
        In case you think proper I should be glad to receive the appointment of Attorney for the District of Maine. For my qualifications for the Office I must beg leave to refer you to the members from that section of Country; to the Vice President; The Hon. Mr Varnum & Mr Cutts & Mr Bacon. They all have some personal acquaintance with me—and I shall be willing to rest my pretensions on their opinions. With most sincere respect I have the honor to be Yr Excellency’s obed & hble sert
        
          El. W Ripley
        
      